Citation Nr: 0410635	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  01-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether RO decisions in January 1966, which denied service 
connection for residuals of injuries of the left and right arms, 
may be reversed or amended on the basis of clear and unmistakable 
error (CUE).

2.  Whether new and material evidence has been submitted to reopen 
the claim for service connection for residuals of injuries of the 
left and right arms.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  That rating decision denied the appellant's application to 
reopen a claim of entitlement to service connection for residuals 
of injuries of the left and right arms, and denied a claim for a 
total disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

In November 2002, the Board remanded the case.  At that time the 
Board determined that the veteran's notice of disagreement 
contained language asserting a claim that the RO's January 1966 
decisions should be reversed or amended on the basis of clear and 
unmistakable error (CUE).  The case was remanded to the RO for it 
to address the CUE theory of entitlement in a statement of the 
case (SOC).  A SOC on that issue was provided in July 2003, which 
determined that there was no CUE in the January 1966 rating 
decision.  The veteran perfected an appeal on that issue in 
September 2003. 


FINDINGS OF FACT

1.  The RO's January 1966 decisions denied service connection for 
residuals of injuries of the left and right arms on the basis that 
the injuries resulted from the veteran's own willful misconduct, 
and were not incurred in line of duty.

2.  The facts known at the time of the RO's January 1966 decisions 
were before the adjudicators, and the law then in effect was 
correctly applied.

3.  No error in the RO's January 1966 administrative decisions, 
implemented in the January 1966 rating decision, has been 
identified which, had such error not been made, would have 
resulted in a manifestly different outcome.

4.  In a February 1984 decision, the RO denied the appellant's 
claim of entitlement to service connection for residuals of 
injuries of the left and right arms; the appellant was provided 
notice of the decision and of his appellate rights, but he did not 
perfect an appeal.

5.  The evidence received since the RO's February 1984 decision is 
not so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

6.  The veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The RO's January 1966 decisions may not be reversed or amended 
on the basis of CUE.  38 C.F.R. §§ 3.105(a) (2003).

2.  The RO's unappealed February 1984 decision, which denied the 
veteran's claim of service connection for residuals of injuries of 
the left and right arms, is final.  38 U.S.C. § 4005; 38 C.F.R. §§ 
19.129, 19.192 (1983).
 
3.  Evidence received since the RO's February 1984 decision is not 
new and material; and the requirements to reopen the veteran's 
claim of entitlement to service connection for residuals of 
injuries of the left and right arms, have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

4.  The veteran is not eligible for assignment of a total rating 
for compensation purposes based on TDIU.  38 C.F.R. § 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined VA's duty 
to assist an appellant in the development of a claim. Guidelines 
for the implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).   

However, a CUE claim is adjudicated based on evidence of record at 
the time of the VA decision which allegedly was based on CUE, and 
thus there is no more evidence to be developed in such a claim.  
See Parker v. Principi, 15 Vet. App. 407 (2002); Dobbin v. 
Principi, 15 Vet. App. 323 (2001); Livesay v. Principi, 15 Vet. 
App. 165 (2001).

With respect to the "new and material" issue, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and material 
claims were amended effective August 29, 2001.  These amendments 
are effective only on claims received on or after August 29, 2001, 
and are, thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

With respect to the TDIU claim, the RO notified the appellant 
consistent with requirements under the VCAA in a letter dated in 
December 2002.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to obtain 
for him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to send 
the evidence needed relevant to the claim.  He has also been 
informed of what evidence was needed to substantiate his claim for 
a TDIU on appeal here.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical evidence adequately identified 
by the appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did not 
prejudice the claim in any way because it has been readjudicated 
by the RO and the Board on the merits of the claim alone.

II.  Background

Service medical records include an undated clinical record 
reflecting that the veteran sustained a laceration of the right 
forearm in February 1960 with loss of the ulnar nerve.  That 
record indicated this was in line of duty.  

Service medical records show that the veteran was involved in a 
motor vehicle accident late in the morning at approximately 1100 
or 1200 hours on September 22, 1962.  The record reflects that 
while attempting to pass several vehicles, the vehicle the veteran 
was driving hit a truck which was in the process of turning left.  

The veteran was transported to the U.S. Army Hospital at Fort 
Rucker that day.  A doctor's progress note that day noted that the 
veteran was highly intoxicated and incoherent.  He was taken to 
the operating room where between 1500 and 1615 hours, under 
general anesthesia, he underwent debridement and application of a 
cast of the left arm.  The operative diagnosis was traumatic 
compound fracture of the left humerus and radius and ulnar with 
laceration of soft structure; no apparent nerve or artery 
involvement.  A nursing note after the surgery, at 1620 hours, 
noted a strong odor of alcohol to breath.  After that he was 
transferred to another facility to an intensive care unit for 
subsequent treatment. 

Two clinical record cover sheets dated September 22, 1962 included 
diagnoses of drunkenness, simple, acute, and of simple, acute, 
alcoholism.  Another sheet dated then contains a note of no 
evidence of alcohol or narcotic, and indicates line of duty.

An October 1962 report of investigation for line of duty and 
misconduct status includes a number of associated exhibits.  In 
Exhibit C, the veteran stated that he started to pass a car in 
front of him and almost got past that vehicle when he saw a truck 
on the right side of the road giving a right hand turn signal.  He 
stated he thought the truck was going to turn right.  He proceeded 
ahead and at the moment he saw that truck was turning left, to 
avoid hitting the truck in the side, the veteran tried to make it 
back into the right hand lane.  He then collided with the right 
rear of the truck.  He did not feel he was exceeding the speed 
limit.  

In Exhibit D, the driver of the truck stated that he gave a left 
turn signal and two cars behind him slowed .  He did not see the 
third car, the one the veteran was driving, until he came behind.  
The driver gunned his motor to get off the highway but was hit.

In Exhibit E, the owner of the car the veteran was driving, and 
also an occupant of that car, stated that the veteran went to pass 
the first two cars.  It was not until the veteran was even with 
one of the cars that anyone gave any sign.  The driver of the 
truck that was hit held his hand and arm up and slowly downward 
and started turning.  The veteran did not put on brakes if any 
until they hit the truck.

In Exhibit G, one of the drivers of the two cars ahead of the 
veteran's car described the episode leading to the accident.  He 
also stated that he estimated that the veteran's vehicle struck 
the truck at about 45 to 55 miles per hour.  He stated that he did 
not know if either driver was under the influence of alcohol.

In Exhibit H, the officer of the day at the Fort Rucker U.S. Army 
Hospital certified that he had examined and treated the veteran; 
and that in his opinion, the veteran was acutely intoxicated from 
alcohol, based on the veteran's strong alcoholic odor, slurred 
speech, and drunken behavior. 

The October 1962 report of investigation for line of duty and 
misconduct status, contains the investigating officer's conclusion 
that after thoroughly reviewing the circumstances concerning the 
accident, the finding was "in line of duty." The report noted that 
although the veteran had been drinking at some time prior to the 
accident,  the investigating officer felt that this accident could 
have happened to anyone under the circumstances.  

In this regard, the investigating officer noted that he had spoken 
to the Alabama Highway Patrol officer who investigated the 
accident.  That Highway Patrol officer said that under the 
circumstances of the accident, that the veteran had acted to the 
best of his ability in handling the situation and had avoided a 
much more serious accident by maintaining control of the car.  
That officer stated that this accident could have happened to 
anyone.  He indicated that although the veteran had consumed 
alcohol at some time prior, that each person is affected 
differently by alcohol and that the veteran may well have been in 
shock following the accident.  As a result of his investigation, 
no charges were made against the veteran at the time of the 
accident.

In November 1962, the Office of the Adjutant General made a final 
determination that the injury incurred in September 1962 was in 
line of duty.

An October 1963 report of Physical Evaluation Board Proceedings 
listed disabilities of the right and left arms associated with 
injuries in February 1960 and September 22, 1962, respectively.  
That report contains findings that these disabilities were not the 
result of intentional misconduct or willful neglect or incurred 
during a period of unauthorized absence, and were the proximate 
result of the performance of duty and were incurred in line of 
duty.  The combined rating of disability was 70 percent.  The 
report contains a recommendation that the veteran be permanently 
retired from the service.

In a September 1965 VA examination, the diagnoses included left 
and right arm pathologies. 

In a report of accidental injury dated in December 1965, the 
veteran described an accident in February 1960 in which he was 
running in the dark and stepped in a ditch and stumbled, falling 
into a phone booth and cutting his arm.  He stated that he had 
been drinking beer prior to the accident.

In another report of accidental injury dated in December 1965, the 
veteran described the vehicular accident in September 1962.  In 
that report, he stated that he had been drinking the night before 
and had been out most of the night before, and that the alcohol 
was still in effect in his system. 

An administrative decision of January 1966 held that lacerations 
suffered by the veteran in February 1960 were the result of his 
own willful misconduct and not incurred in the line of duty.  This 
decision was based on the following discussion in the decision.  
Apparently the military did not conduct an investigation.  The 
veteran admitted drinking.  It was not reasonable to assume a 
normal prudent person would not have exercised proper caution, and 
would not have run a race with another person in a dark, 
unfamiliar area, or in a dark area where a known hazard (ditch) 
existed.
  
Another administrative decision of January 1966 held that injuries 
received by the veteran on September 22, 1962 as a result of an 
automobile accident, were the result of his own willful misconduct 
and were not incurred in the line of duty.  This decision was 
based on the following discussion in the decision.  The military 
determined that the accident was in the line of duty.  However, 
the evidence showed that the veteran was attempting to pass three 
automobiles.  Further, the first vehicle, the pickup truck hit, 
was over 100 yards ahead.  There was a witness statement that the 
truck driver had signaled and the veteran's automobile pulled out 
subsequently.  The medical report showed the veteran was highly 
intoxicated, and by his own admission, he had been out most of the 
night before and was under the influence of alcohol.

In a January 1966 Rating decision, the RO implemented the two 
administrative decisions of January 1966, denying service 
connection for residuals of injuries of the left and right arms.  
In that decision, the RO noted that the Authorization Unit had 
determined that the injuries to both upper extremities were the 
result of the veteran's own willful misconduct, and not incurred 
in line of duty.



III.  CUE Claim

As noted in the Board's November 2002 remand, the veteran's CUE 
claim is based on the argument that the RO's January 1966 
decisions were CUE.  Specifically, as shown in his September 2000 
notice of disagreement, the veteran argues that at the time of the 
January 1966 decisions, the RO erred in its application of 38 
C.F.R. § 3.1(m) and (n).  In January 1966, the RO had determined 
that residuals of injuries of the left and right arm resulted from 
the veteran's own willful misconduct, and were not incurred in the 
line of duty.

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in 38 U.S.C. § 4005; 38 C.F.R. §§ 
19.118, 19.153 (1965).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior rating 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicatory decision 
which constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been made 
on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993). In addition, failure to address a 
specific regulatory provision involves harmless error unless the 
outcome would have been manifestly different. Id. at 44.

The United States Court of Appeals for Veterans Claims (Court) has 
held that there is a three-pronged test to determine whether CUE 
is present in a prior determination: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  See 38 C.F.R. § 3.104(a) (the decision of a 
duly constituted agency of original jurisdiction shall be final 
and binding on all field offices of VA as to conclusions based on 
evidence on file at the time that VA issues written notification 
of the determination in accordance with 38 U.S.C. § 5104).

In order to determine whether a rating decision contained CUE, a 
review of the law and evidence which was before the rating RO "at 
that time" must be undertaken. "A determination that there was 
'clear and unmistakable error' must be based on the record that 
existed at the time of the prior...decision." Russell, supra at 
314.

Relevant laws in effect at the time of the January 1966 rating 
decision include the following.  38 U.S.C. § 331 (1966) sets forth 
the provisions for peacetime disability compensation.  Under 38 
U.S.C.A. § 331, basic entitlement, for disability resulting from 
personal injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service, during other than a period of war, the United States will 
pay to any veteran thus disabled and who was discharged or 
revealed under conditions other than dishonorable from the period 
of service in which said injury or disease incurred, or 
preexisting injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall be paid if 
the disability is the result of the veteran's own willful 
misconduct.

The term "service-connected" includes the requirement that the 
disability or death have been incurred in the line of duty in 
active military, air or naval service.  38 U.S.C.A. § 101(16)

VA regulation 38 C.F.R. § 3.1(m) defines "In the line of duty" to 
mean an injury or disease incurred or aggravated during a period 
of active military, naval, or air service unless such injury or 
disease was the result of the veteran's own willful misconduct.  A 
service department finding that injury, disease or death occurred 
in line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by the VA.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

Requirements as to line of duty are not met if at the time the 
injury was suffered or disease contracted the veteran was: (1) 
Avoiding duty by desertion, or was absent without leave which 
materially interfered with the performance of military duty; 
(2) Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; and (3) Confined under sentence 
of a civil court for a felony as determined under the laws of the 
jurisdiction where the person was convicted by such court.  38 
C.F.R. § 3.1(m).

VA regulation 38 C.F.R. § 3.1(n) defines willful misconduct as 
follows: Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  A service department finding that injury, disease or 
death was not due to misconduct will be binding on the VA unless 
it is patently inconsistent with the facts and the requirements of 
laws administered by the VA.  

(1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences. (2) Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct. (3) 
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)

VA regulation 38 C.F.R. § 3.301 defines line of duty as follows: 
direct service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, and not 
the result of the veteran's own willful misconduct.  See 38 U.S.C. 
§ 105; 38 C.F.R. § 3.301(a).

The evidence of record at the time of the RO's January 1966 
decisions shows the following.  In February 1960, the veteran fell 
and was injured when he was cut by glass from a phone booth.  He 
admitted that he had been drinking and that he started running in 
the dark from a parking lot to get inside a club when he stepped 
into a ditch and stumbled and fell into a phone booth and was 
injured, cutting his right arm.  

In September 1962, the veteran was involved in an automobile 
accident, resulting in multiple fractures involving the left arm.  
The veteran admitted he had been drinking the night before and had 
been out most of that night, and that alcohol was still in effect 
in his system at the time of the accident.  Treatment records 
later the day of the accident include a doctor's progress note 
that noted the veteran was highly intoxicated and incoherent.  
After his surgery that day at 1620 hours, several hours after the 
accident, a nursing note noted a strong odor of alcohol to breath.  
In a statement provided later, an examiner who examined the 
veteran at the hospital on the day of the accident stated the 
veteran had been acutely intoxicated from alcohol, based on the 
veteran's strong alcoholic odor, slurred speech, and drunken 
behavior. 

A longitudinal review of the record shows that the correct facts 
as they were known at the time of the unappealed January 1966 
decisions were before the adjudicators.  

The RO's January 1966 decisions did not contain any kind of error 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  

In reviewing those facts known at the time of the RO's January 
1966 decisions, the Board is compelled to support the implicit 
finding that the favorable in line of duty determinations by the 
service department regarding the injuries sustained by the veteran 
in February 1960 and on September 22, 1962, were patently 
inconsistent with the facts and requirements of laws administered 
by VA.  In this regard, the Board notes that the evidence and 
admissions by the veteran, show that he had been drinking and/or 
was intoxicated at the time of the injuries.  The Board notes that 
at the time of the January 1966 decisions, under 38 C.F.R. § 
3.1(n), willful misconduct included deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  The RO in January 1966 cannot be said 
to be in error in finding the veteran's actions leading up to his 
injuries (in combination with the evidence regarding alcohol 
consumption and intoxication) to be reckless in nature.

The statutory and regulatory provisions extant at the time of the 
RO's January 1966 decisions were correctly applied, and it has not 
been otherwise shown.  Moreover, the facts, as they were known at 
that time were correct, and it has not been shown otherwise. All 
pertinent documentary evidence was considered by the RO in January 
1966, and no relevant document was overlooked.  All of these facts 
considered with the laws and regulations extant at the time of the 
January 1964 decisions shows that there was no clear and 
unmistakable error in denying service connection for injuries 
incurred in February 1960 and on September 22, 1962, based on the 
veteran's willful misconduct.  The Board notes that the provisions 
of reasonable doubt under 38 C.F.R. §§ 3.102 and 4.3 are not for 
consideration in CUE claims.

After a review of the evidence of record, the Board concludes that 
the veteran has not substantiated allegations that would support a 
conclusion that there was CUE within the RO's January 1966 
decisions.  Consequently, the Board finds that the RO's decisions 
in January 1966, which denied service connection for residuals of 
injuries of the left and right arms, may not  be reversed or 
amended on the basis of clear and unmistakable error (CUE).

IV.  Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in February 1984, the RO denied service 
connection for residuals of injuries of the left and right arms.  
That decision was made on the basis that new and material evidence 
had not been presented since a previous decision in January 1966, 
which had held that those injuries were the result of his own 
willful misconduct and not incurred in the line of duty.  The 
veteran initiated an appeal by filing a notice of disagreement in 
March 1984.  The RO provided the veteran a statement of the case 
on this issue in April 1984.  The veteran failed to perfect his 
appeal by filing a VA Form 9, substantive appeal.

The evidence of record at the time of the February 1984 rating 
decision consisted of service medical records and other service 
records including those discussed above, and private medical 
records and the reports of VA examinations in September 1965 and 
December 1983.  

The veteran did not perfect an appeal with respect to the August 
1996 rating decision, which therefore became final.  38 U.S.C. § 
4005; 38 C.F.R. §§ 19.129, 19.192 (1983).

However, if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary shall 
reopen the claim and review the former disposition.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In March 
2000, the veteran applied to reopen the previously denied claim 
for service connection for the residuals of injuries of the left 
and right arms.  As applicable to the present appeal, the 
provisions of 38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Furthermore, the Court of Appeals for 
the Federal Circuit has indicated that evidence may be considered 
new and material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the February 
1984 rating decision includes service medical records, including 
records associated with the physical evaluation board, service 
personnel records, private medical records and a lay statement.  

Additional service medical records received are duplicates of such 
records existing prior to February 1984.  Private medical records 
in March 2000 show the continued presence of disability in the 
left arm.  

Lay statements received in April 2001 from a neighbor and a 
brother attest that the veteran was not "A.W.O.L" at the time of 
his accident, was injured in the line of duty, and that the 
veteran was honorably discharged from the Army.

In the January 1966 decisions the RO denied the veteran's claimed 
bilateral arm disabilities on the basis that they resulted from 
the veteran's own willful misconduct, and were not incurred in 
line of duty.  Since then, the veteran has continued to maintain 
that those disabilities did not result from his own willful 
misconduct and that they were incurred in line of duty.  

However, records received since the February 1984 RO decision 
include records duplicative of that already of record, including 
part of the October 1963 report of Physical Evaluation Board 
Proceedings.  Service records include the record of honorable 
discharge, showing the veteran received an honorable discharge, 
which was known at the time of the February 1984 rating decision.  
Also duplicative of what was known previously is the information 
contained in the two lay statements received in April 2001.

In sum, since the final rating decision in February 1984, no new 
and material evidence has been provided to address those essential 
issues of whether the injuries causing the left and right arm 
disabilities resulted from the veteran's own willful misconduct, 
and whether they were incurred in line of duty.  

Consequently, because the evidence submitted since the RO's 
February 1984 rating decision is not new and material the claim is 
not reopened and the current appeal must be denied on that basis.

V.  Total Disability Rating Based on Individual Unemployability 
Due to Service-Connected Disabilities (TDIU)

"Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-connected 
disabilities."  38 C.F.R. § 4.16(a) (2003).  In the present case 
the veteran is not service-connected for any disability; as such, 
he is not eligible for a TDIU rating.

Where the law and not the evidence is dispositive of a veteran's 
claim, the claim should be denied because of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the claim for a TDIU 
rating must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

The January 1966 RO decisions, denying service connection for 
residuals of injuries of the left and right arms, did not contain 
CUE, and the claim to reverse or amend those decisions is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for residuals 
of injuries of the left and right arms is denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is denied.




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



